Citation Nr: 0902385	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-07 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for removal of the 
parathyroid gland, claimed as due to exposure to herbicides 
or solvents.  

3.  Entitlement to service connection for diverticulosis, 
claimed as due to exposure to herbicides or solvents.  

4.  Entitlement to service connection for kidney stones. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from October 1970 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

As the RO noted in a July 2008 deferred rating decision, the 
veteran has a pending claim seeking service connection for 
diabetes mellitus type 2.  This claim is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's travel route to Korat Royal Thai Air Force 
Base (RTAFB) caused him to land at Tan Son Nhut, Republic of 
South Vietnam, and he is therefore presumed to have been 
exposed to herbicides. 

2.  The medical evidence shows that the veteran's prostate 
cancer is compensably disabling.

3.  The veteran's removal of the parathyroid gland, 
diverticulosis, and kidney stones were not caused by his 
period of military service.  


CONCLUSIONS OF LAW

1.  The veteran's prostate cancer may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  The veteran's removal of the parathyroid gland was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008). 

3.  The veteran's diverticulosis was not incurred or 
aggravated in service and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008). 

4.  The veteran's kidney stones were not incurred or 
aggravated in service and are not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by two 
letters dated in October 2004, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  Thus, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in a March 2008 letter, the veteran was 
informed that disability ratings and effective dates would be 
assigned if his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

Since providing the veteran additional VCAA notice in March 
2008, the RO readjudicated the veteran's claims in the July 
2008 supplemental statement of the case (SSOC).  The Federal 
Circuit Court has held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records, VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's prostate cancer.  However, a 
remand for an examination and/or opinion is not necessary to 
decide the claim because it is being granted.  See 38 C.F.R.  
§ 3.159 (c)(4) (2008).  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses for the claimed 
conditions.  

The veteran asserts that his prostate cancer, diverticulosis, 
and removal of the parathyroid gland are due to exposure to 
herbicides.  Diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam during the Vietnam era will be 
considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The following 
diseases are associated with herbicide exposure for the 
purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The veteran states that he entered the Republic of Vietnam 
when he was stationed at Korat RTAFB from September 1973 to 
May 1974.  At his November 2008 hearing, he testified that 
when travelling to and from Korat RTAFB, the "milk run" 
flights landed at Tan Son Nhut, in the Republic of South 
Vietnam, to refuel.  

In November 2008, the veteran submitted statements from G. 
J., his spouse, and J. J., his brother.  The letters were 
accompanied by the required waiver of RO jurisdiction.  38 
C.F.R. § 20.1304(c) (2008).  G.J. stated that the veteran 
sent her letters that described the route he traveled to 
Thailand; he flew from Clark Air Force Base in the 
Philippines and landed in Tan Son Nhut in the Republic of 
South Vietnam, continued to Ubon RTAFB, and then landed at 
Korat RTAFB where he was stationed.  J. J. stated that he and 
the veteran discussed his travels through Tan Son Nhut.  

When the RO attempted to secure dates of service in the 
Republic of Vietnam, the National Personnel Records Center 
(NPRC) responded that they were unable to determine whether 
the veteran served in the Republic of Vietnam.  The veteran 
stated that he used the flight route that took him through 
Tan Son Nhut (called the "milk run" by soldiers), and did 
not have duty in the Republic of Vietnam.  Thus, there would 
not be a record.  

If lay evidence presented by a veteran is found to be 
credible and ultimately competent, a lack of corroboration by 
official records is not an absolute bar to the veteran's 
ability to prove his claim based on that competent lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  The veteran has submitted statements in which he 
reported entering Vietnam on "milk run" flights to and from 
Korat RTAFB, where he served from September 1973 to May 1974.  
His service personnel records confirm that he was stationed 
at Korat RTAFB during this time.  His spouse and brother 
submitted statements in support of the veteran's allegation.  
These statements are not contradicted by the evidence of 
record.  The veteran's personnel records show that he was 
commended as an outstanding soldier.  His reported flights to 
Vietnam are consistent with the nature of his service.  In 
this case, the Board finds that the veteran's statements are 
credible, and adequately supported by objective evidence of 
record.  Thus, resolving the benefit of the doubt in favor of 
the veteran, the Board finds that the veteran had service in 
Vietnam during the Vietnam era and is presumed to have been 
exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

Prostate cancer is listed as one of the diseases associated 
with exposure to herbicides.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  Because the condition is compensably 
disabling, service connection for prostate cancer is thus 
warranted.  

Diverticulosis and conditions involving the parathyroid gland 
are not listed as diseases associated with herbicides.  Id.  
Therefore, the presumption of service connection for these 
conditions based upon herbicide exposure does not apply, and 
the Board will consider the theory of direct service 
connection.  

The veteran's STRs are negative for any diagnosis of or 
treatment for diverticulosis, parathyroid conditions, or 
kidney stones.  His post-service medical records show 
treatment for the claimed disorders, but do not provide a 
link between his disabilities and his period of active 
service.  

In June 2008, the veteran underwent VA examinations for his 
diverticulosis, parathyroid condition, and kidney stones.  
The physician was asked to provide an opinion regarding 
whether his conditions could have been caused by exposure to 
chemical such as arsenic, cosmalene, mrthylethylketone, and 
benzene in service.  The examiner cited to several academic 
articles regarding chemicals and their effects, and concluded 
that an opinion could not be made without resorting to 
speculation.  His rationale was that studies show that the 
chemicals were possibly carcinogenic in animals, the 
conditions were all common in the general population of 
humans.  

The veteran was treated for kidney stones in 2000 and 2003.  
He had his parathyroid gland removed in January 2004 as a 
result of hypothyroidism, more than ten years after 
separation.  There was no evidence to link these conditions 
to military service.  In the absence of a link between the 
claimed disabilities and his period of military service, the 
claims cannot be granted on a direct basis.  The Board finds 
that the preponderance of the evidence is against service 
connection for removal of the parathyroid gland.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

Finally, the veteran asserts that his diverticulosis and 
kidney stones are caused by his service connected chronic 
costochondritis (abdominal/rib pain).  A disability can be 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be established by any increase in severity (i.e., 
aggravation) of a non-service- connected disease or injury 
that is proximately due to or the result of a service-
connected disease.  38 C.F.R. § 3.310(b), effective October 
10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 
2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board is aware of the recent change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  Since the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.  See 38 C.F.R. 
§ 3.310 (effective October 10, 2006).  

There is no evidence of record to show that diverticulosis 
and kidney stones are known complications of costochondritis.  
Therefore, service connection cannot be granted on a 
secondary basis.  The Board finds that the preponderance of 
the evidence is against service connection for diverticulosis 
and kidney stones.  38 U.S.C.A. § 5107(b).  The appeals are 
denied.  



ORDER

Service connection for prostate cancer is granted.  

Service connection for removal of the parathyroid gland is 
denied.  

Service connection for diverticulosis is denied.  

Service connection for kidney stones is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


